This opinion is subject to administrative correction before final disposition.




                                 Before
                     KING, STEPHENS, and BAKER,
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Lucas R. PASSA
           Missile Technician Third Class (E-4), U.S. Navy
                              Appellant

                             No. 202000041

                           Decided: 22 July 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judges:
                      Kimberly J. Kelly (arraignment)
                           Chad Temple (trial)

 Sentence adjudged 13 December 2019 by a general court-martial
 convened at Naval Base Kitsap Bremerton, Washington, consisting of
 a military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-1, confinement for 18 months, and a bad-conduct dis-
 charge.

                           For Appellant:
           Lieutenant Commander Scott Stoebner, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
               United States v. Passa, NMCCA No. 202000041
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, Uniform Code of Military Justice, 10
U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2